Exhibit 10.3

EXECUTION VERSION

GUARANTY AND SECURITY AGREEMENT

Dated as of February 22, 2012

by

HORIZON PHARMA USA, INC. and HORIZON PHARMA, INC.,

as the Borrowers,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favor of

CORTLAND CAPITAL MARKET SERVICES LLC,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I DEFINED TERMS      1   

Section 1.1

    

Definitions

     1   

Section 1.2

    

Certain Other Terms

     3    ARTICLE II GUARANTY      4   

Section 2.1

    

Guaranty

     4   

Section 2.2

    

Limitation of Guaranty

     4   

Section 2.3

    

Authorization; Other Agreements

     5   

Section 2.4

    

Guaranty Absolute and Unconditional

     5   

Section 2.5

    

Waivers

     6   

Section 2.6

    

Reliance

     6    ARTICLE III GRANT OF SECURITY INTEREST      6   

Section 3.1

    

Collateral

     6   

Section 3.2

    

Grant of Security Interest in Collateral

     7    ARTICLE IV REPRESENTATIONS AND WARRANTIES      7   

Section 4.1

    

Title; No Other Liens

     7   

Section 4.2

    

Perfection and Priority

     7   

Section 4.3

    

Pledged Collateral

     8   

Section 4.4

    

Instruments and Tangible Chattel Paper Formerly Accounts

     8   

Section 4.5

    

Reserved

     8   

Section 4.6

    

Commercial Tort Claims

     8   

Section 4.7

    

Specific Collateral

     8   

Section 4.8

    

Enforcement

     9    ARTICLE V COVENANTS      9   

Section 5.1

    

Maintenance of Perfected Security Interest; Further Documentation and Consents

     9   

Section 5.2

    

Pledged Collateral

     10   

Section 5.3

    

Accounts

     10   

Section 5.4

    

Commodity Contracts and Deposit Accounts

     10   

Section 5.5

    

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper

     10   

Section 5.6

    

Intellectual Property

     11   

Section 5.7

    

Notice of Commercial Tort Claims

     12   

Section 5.8

    

Other Notices

     12    ARTICLE VI REMEDIAL PROVISIONS      12   

Section 6.1

    

Code and Other Remedies

     12   

Section 6.2

    

Accounts and Payments in Respect of General Intangibles

     15   

Section 6.3

    

Pledged Collateral

     15   

Section 6.4

    

Proceeds to be Turned over to and Held by Agent

     16   

Section 6.5

    

Sale of Pledged Collateral

     16   

Section 6.6

    

Deficiency

     17   

Section 6.7

    

Deposit Accounts.

     17   

Section 6.8

    

Directions, Notices or Instructions

     17    ARTICLE VII AGENT      17   

Section 7.1

    

Agent’s Appointment as Attorney-in-Fact

     17   

Section 7.2

    

Authorization to File Financing Statements

     18   

Section 7.3

    

Authority of Agent

     18   

Section 7.4

    

Duty; Obligations and Liabilities

     18   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   ARTICLE VIII MISCELLANEOUS      19   

Section 8.1

    

Reinstatement

     19   

Section 8.2

    

Release of Collateral

     19   

Section 8.3

    

Independent Obligations

     19   

Section 8.4

    

No Waiver by Course of Conduct

     19   

Section 8.5

    

Amendments in Writing

     20   

Section 8.6

    

Additional Grantors and Guarantors; Additional Pledged Collateral

     20   

Section 8.7

    

Notices

     20   

Section 8.8

    

Successors and Assigns

     20   

Section 8.9

    

Counterparts

     20   

Section 8.10

    

Severability

     20   

Section 8.11

    

Governing Law

     20   

Section 8.12

    

Waiver of Jury Trial

     20   

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1    Form of Pledge Amendment Annex 2    Form of Joinder Agreement Annex 3
   Form of Intellectual Property Security Agreement Schedule 1    Commercial
Tort Claims Schedule 2    Filings Schedule 3    Pledged Collateral

 

iii



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of February 22, 2012, by HORIZON
PHARMA USA, INC., a Delaware corporation (formerly called HORIZON THERAPEUTICS,
INC.) (“Horizon”) and HORIZON PHARMA, INC., a Delaware corporation (“Horizon
Pharma” and together with Horizon, each a “Borrower” and, collectively, jointly
and severally, the “Borrowers”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrowers, the “Grantors”), in favor of CORTLAND CAPITAL
MARKET SERVICES LLC, as administrative agent (in such capacity, together with
its successors and permitted assigns, “Agent”) for the Lenders and each other
Secured Party (each as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan and Security Agreement dated as of February 22,
2012 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among the Borrowers, the
Lenders and the Agent, the Lenders have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein;

WHEREAS, each Grantor has agreed to guaranty the Obligations (as defined in the
Credit Agreement) ;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Agent to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

(b) The following terms have the meanings given to them in the Code and terms
used herein without definition that are defined in the Code have the meanings
given to them in the Code (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

(c) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Collateral” has the meaning specified in Section 3.1.



--------------------------------------------------------------------------------

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Excluded Equity” means (i) with respect to any Equity Interests of Horizon UK
and Horizon AG that are owned by any Grantor, any voting stock in excess of 65%
of the outstanding voting stock of Horizon UK and Horizon AG, as the case may
be, and (ii) with respect to any Equity Interests of any other Foreign
Subsidiary of any Grantor, if a 956 Impact exists and is continuing and such
Equity Interest is subject to exclusion in accordance with the terms of the
Credit Agreement, any voting stock in excess of 65% of the outstanding voting
stock of any Foreign Subsidiary which, pursuant to the terms of the Credit
Agreement, is not required to guaranty the Obligations. For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Equity Interests of such issuer entitled to
vote (within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any “intent
to use” Trademark applications for which a statement of use or an amendment to
allege use has not been filed (but only until such statement is filed) solely to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent to use Trademark applications under applicable federal law,
(iii) the Specified Accounts, (iv) any permit, lease, license, contract,
instrument or other agreement (other than any Permitted License) held by any
Grantor that validly prohibits or requires the consent of any Person other than
a Borrower or an Affiliate of a Borrower (to the extent that such Grantor has
sought such consent using commercially reasonable efforts and such consent has
not been obtained) as a condition to the creation by such Grantor of a Lien
thereon, or any permit, lease, license, contract, instrument or other agreement
held by any Grantor to the extent that any Requirement of Law, applicable
thereto prohibits the creation of a Lien thereon, but only, in each case, to the
extent, and for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the Code (including Sections
9-406(d), 9-407(a), 9-408(a) and 9-409 of the Code) or any other applicable
Requirement of Law, and (v) Equipment owned by any Grantor that is subject to a
purchase money Lien or a capital lease which is permitted by the Loan Agreement
if the contract or other agreement in which such Lien is granted (or in the
documentation providing for such a capital lease) prohibits or requires the
consent of any Person as a condition to the creation of any other Lien on such
Equipment, but only, in each case, to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Code (including Sections 9-406(d), 9-407(a), 9-408(a) and
9-409 of the Code) or any other applicable Requirement of Law; provided,
however, “Excluded Property” shall not include (x) any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property) or (y) any Permitted Licenses.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor, including each Borrower with respect to the
obligations of each other Borrower and each other Guarantor.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any contract or Requirement of Law in or
relating to Internet domain names.

“IP License” means all express and implied grants or rights to make, have made,
use, sell, reproduce, distribute, modify, or otherwise exploit any Intellectual
Property, as well as all covenants not to sue and co-existence agreements (and
all related IP Ancillary Rights), whether written or oral, relating to any
Intellectual Property.

“Pledged Certificated Stock” means all certificated securities and any other
Equity Interests of any Person evidenced by a certificate, instrument or other
similar document (as defined in the Code), in each case owned

 

2



--------------------------------------------------------------------------------

by any Grantor, including all right, title and interest of any Grantor as a
limited or general partner in any partnership constituting Pledged Certificated
Stock or as a member of any limited liability company constituting Pledged
Certificated Stock, all right, title and interest of any Grantor in, to and
under any Operating Document of any partnership or limited liability company to
which it is a party, and any distribution of property made on, in respect of or
in exchange for the foregoing from time to time, including all Equity Interests
listed on Schedule 3. Pledged Certificated Stock excludes any Excluded Property.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3, issued by the obligors named therein.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Equity Interests of any Person that is
not Pledged Certificated Stock, including all right, title and interest of any
Grantor as a limited or general partner in any partnership not constituting
Pledged Certificated Stock or as a member of any limited liability company not
constituting Pledged Certificated Stock, all right, title and interest of any
Grantor in, to and under any Operating Document of any partnership or limited
liability company to which it is a party, and any distribution of property made
on, in respect of or in exchange for the foregoing from time to time, including
in each case those interests set forth on Schedule 3, to the extent such
interests are not certificated. Pledged Uncertificated Stock excludes any
Excluded Property.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

“Secured Obligations” has the meaning set forth in Section 3.2.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Specified Accounts” means (i) account number 3300712956 of the Borrowers at SVB
and (ii) account number 3300808095 of the Borrowers at SVB, in each case,
together with any cash or Cash Equivalents on deposit therein and solely to the
extent the cash or Cash Equivalents on deposit therein constitute Permitted
Liens pursuant to either clause (l) of the definition thereof.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

 

3



--------------------------------------------------------------------------------

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GUARANTY

Section 2.1 Guaranty. To induce the Lenders to make the Term Loans on the
Effective Date to or for the benefit of one or more Grantors, each Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of each Borrower and each other Guarantor
whether existing on the date hereof or hereinafter incurred or created (the
“Guaranteed Obligations”). This Guaranty by each Guarantor hereunder constitutes
a guaranty of payment and not of collection.

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall give effect to any
discharge of intercompany debt as a result of any payment made under the
Guaranty.

 

4



--------------------------------------------------------------------------------

Section 2.3 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following but subject in all cases to the terms and conditions of the other
Loan Documents:

(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with a Borrower or any other Guarantor, maker
or endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.4 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by Agent or the Lenders):

(a) the invalidity or unenforceability of any obligation of a Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from a Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against a Borrower, any other Guarantor or any
of a Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to

 

5



--------------------------------------------------------------------------------

proceed separately against any Collateral in accordance with such Secured
Party’s rights under any applicable Requirement of Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of a Borrower, any other
Guarantor or any other Subsidiary of a Borrower, in each case other than the
indefeasible payment in full of the Guaranteed Obligations.

Section 2.5 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of a Borrower or
any other Guarantor. Until the indefeasible payment in full of the Guaranteed
Obligations, each Guarantor further unconditionally and irrevocably agrees not
to (x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against a Borrower or any other
Guarantor by reason of any Loan Document or any payment made thereunder or
(y) assert any claim, defense, setoff or counterclaim it may have against any
other Credit Party or set off any of its obligations to such other Credit Party
against obligations of such Credit Party to such Guarantor. No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.

Section 2.6 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of each Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
Code), equipment, Intellectual Property and other general intangibles, goods,
instruments, inventory, investment property, money, letter of credit rights and
any supporting obligations related to any of the foregoing;

(b) all Pledged Collateral, Pledged Investment Property, Controlled Securities
Accounts, Deposit Accounts, Internet Domain Names, IP Licenses, Software and
Vehicles;

(c) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by Agent pursuant to Section 5.7;

(d) all books and records pertaining to the other property described in this
Section 3.1;

 

6



--------------------------------------------------------------------------------

(e) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(f) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(g) to the extent not otherwise included, all proceeds, products and accessions
of the foregoing;

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby pledges and hypothecates to
Agent for the benefit of the Secured Parties, and grants to Agent for the
benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of such Grantor;
provided, however, notwithstanding the foregoing, no Lien or security interest
is hereby granted on and “Collateral” shall not include any Excluded Property;
provided, further, that if and when any property shall cease to be Excluded
Property, a Lien on and security in such property shall be deemed granted
therein.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and Agent to enter into the Loan Documents, each Grantor
hereby represents and warrants each of the following to the Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant
to this Agreement and any other Permitted Liens under any Loan Document
(including Section 4.2), such Grantor owns or otherwise has the rights it
purports to have in each item of the Collateral whether now existing or
hereafter acquired, developed or created, free and clear of any and all Liens or
claims of others. Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien other
than any Permitted Liens. Other than Control Agreements executed and delivered
to Agent in accordance with the provisions of the Loan Documents, no other
Control Agreements exist for any of the Deposit Accounts or Controlled
Securities Accounts. Other than any financing statements filed in favor of the
Agent, no effective financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for financing
statements filed in connection with Permitted Liens. As of the Effective Date,
no Grantor is a licensee with respect to any Intellectual Property that is
(i) necessary for the development, manufacture, use, sale, offer for sale or
import of DUEXIS or (ii) otherwise material to the business of any Grantor, and
that validly prohibits or requires the consent of any Person as a condition to
the creation by such Grantor of a Lien thereon.

Section 4.2 Perfection and Priority. Other than in respect of money, insurance
policies and other Collateral subject to Section 9311(a)(1) of the Code, the
security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected first priority security interest (subject, in the case of
priority only, to Permitted Liens) in favor of Agent in all Collateral subject,
for the following Collateral, to the occurrence of the following: (i) in the
case of all Collateral in which a security interest may be perfected by filing a
financing statement under the Code, the completion of the filings and other
actions specified on Schedule 2 (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to Agent in
completed and duly authorized form), (ii) with respect to any deposit account,
the execution of Control Agreements, (iii) in the case of all Copyrights,
Trademarks and Patents for which Code filings are insufficient to effectuate
perfection, all appropriate filings having been made with the United States
Copyright Office or the United States Patent and Trademark Office or appropriate
foreign office, as applicable, (iv) in the case of letter-of-credit rights that
are not

 

7



--------------------------------------------------------------------------------

supporting obligations of Collateral, the execution of a contractual obligation
granting control to Agent over such letter-of-credit rights, (v) in the case of
electronic chattel paper, the completion of all steps necessary to grant control
to Agent over such electronic chattel paper and (vi) in the case of Vehicles,
the actions required under subsection 5.1(e). Such security interest in Pledged
Collateral, Pledged Investment Property, all other instruments, and tangible
chattel paper shall be prior to all other Liens on such Collateral except for
Permitted Liens (including purchase money security interests) having priority
over Agent’s Lien by operation of law upon the earlier of the financing
statement filings referred to in the immediately preceding sentence and (i) in
the case of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to Agent of such Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to such
investment property, (iii) in the case of Pledged Uncertificated Stock, the
delivery thereof to Agent in accordance with Section 8106(c)(1) of the Code or
the execution of a control agreement among the issuer, the registered owner and
Agent in accordance with Section 8106(c)(2) of the Code and (iv) in the case of
all other instruments and tangible chattel paper that are not Pledged
Certificated Stock, Pledged Debt Instruments, Pledged Investment Property or
Pledged Uncertificated Stock, the delivery thereof to Agent of such instruments
and tangible chattel paper. Except as set forth in this Section 4.2, all actions
by each Grantor necessary or desirable to protect and perfect the Lien granted
hereunder on the Collateral have been duly taken.

Section 4.3 Pledged Collateral. (a) The Pledged Stock issued by any Subsidiary
of any Grantor pledged by such Grantor hereunder (i) is listed on Schedule 3 and
constitutes that percentage of the issued and outstanding equity of all classes
of each issuer thereof as set forth on Schedule 3, (ii) has been duly
authorized, validly issued and is fully paid and nonassessable (other than
Pledged Stock in limited liability companies and partnerships) and
(iii) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms.

(b) As of the Effective Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Agent in accordance with
subsection 5.2(a).

(c) All of the Pledged Stock issued by issuers formed under the laws of the
United States or a State thereof that constitutes limited liability company
interests or partnership interests are or represent interests that by their
terms provide that they are securities governed by the uniform commercial code
of any applicable jurisdiction.

(d) Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and, upon the transfer of the entire interest of such Grantor, such
Grantor shall, by operation of law, cease to be a holder of such Pledged Stock.

Section 4.4 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to Agent,
properly endorsed for transfer, to the extent delivery is required by
subsection 5.5(a) or electronic chattel paper that has not been subjected to the
control of the Agent.

Section 4.5 Reserved

Section 4.6 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof having a value reasonably believed by the
Grantors to be individually or in aggregate in excess of $250,000 (regardless of
whether the amount, defendant or other material facts can be determined) are
those listed on Schedule 1, which sets forth such information separately for
each Grantor.

Section 4.7 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

 

8



--------------------------------------------------------------------------------

Section 4.8 Enforcement. No permit, notice to or filing with any Governmental
Authority or any other Person or any authorization, consent or approval from any
Person is required for (i) the pledge or grant by any Grantor of the Liens in
any Collateral in favor of the Agent under the Loan Documents or (ii) subject to
the application of Section 9-408(d) or 9-409(b) of the Code, the exercise by
Agent of its rights (including voting rights) provided for in this Agreement or
the enforcement of remedies in respect of the Collateral pursuant to this
Agreement, including the transfer of any Collateral, except (a) as may be
required by the Code or other applicable law or by any Control Agreement or
similar agreement governing the control of any Collateral, (b) in connection
with the disposition of any portion of the Pledged Collateral by laws affecting
the offering and sale of securities generally or (c) any authorizations,
consents or approvals that may be required to be obtained from any bailees or
landlords to collect or otherwise enforce remedies in respect of the Collateral.

ARTICLE V

COVENANTS

Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall (i) not use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any Requirement of Law, any contractual commitment (including any IP
Licenses) or any policy of insurance covering the Collateral and (ii) not enter
into any contractual obligation or undertaking restricting the right or ability
of such Grantor or Agent to sell, assign, convey or transfer any Collateral
except with respect to (i) specific property encumbered by Permitted Liens to
secure payment of Permitted Indebtedness, (ii) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business, provided, however, that such Grantor shall use
commercially reasonable efforts to limit any such restrictions to the extent it
is a licensee or a licensor and (iii) Permitted Licenses.

(b) Subject to the occurrence of the filings and actions described in
Section 4.2, which each Grantor shall undertake promptly, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.2 and shall enforce
and defend the Collateral covered by such security interest and such priority
against the claims and demands of all Persons.

(c) Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance satisfactory to Agent.

(d) At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement, each IP Agreement and the Credit Agreement, and of the rights
and powers herein and therein granted, (i) promptly and duly execute and
deliver, and have recorded, such further documents, including an authorization
to file (or, as applicable, the filing) of any financing statement or amendment
under the Code (or other filings under similar Requirements of Law) in effect in
any jurisdiction with respect to the security interest created hereby and
thereby and (ii) take such further action as Agent may reasonably request,
including (A) using commercially reasonable efforts to secure all approvals
necessary or appropriate for the assignment or sublicense, as appropriate, to or
for the benefit of Agent of any contractual obligation, including any IP
License, held by such Grantor and to enforce the security interests granted
hereunder and (B) executing and delivering any Control Agreements with respect
to deposit accounts and securities accounts.

(e) If requested by Agent, the Grantor shall arrange for Agent’s first priority
security interest to be noted on the certificate of title of each Vehicle and
shall file any other necessary documentation in each jurisdiction that Agent
shall deem advisable to perfect its security interests in any Vehicle.

 

9



--------------------------------------------------------------------------------

(f) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clauses (iv) and (v) of the definition of
“Excluded Property”, such Grantor shall use commercially reasonable efforts to
obtain any required consents from any Person other than a Borrower and its
Affiliates with respect to any permit or license or any contractual obligation
with such Person entered into by such Grantor from and after the Effective Date
that requires such consent as a condition to the creation by such Grantor of a
Lien on any right, title or interest in such permit, license or contractual
obligation or any Equity Interests related thereto.

Section 5.2 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to Agent, in suitable form for transfer and in form and
substance satisfactory to Agent, (A) all Pledged Certificated Stock, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property, (ii) subject all security entitlements and
securities accounts to a Control Agreement and (iii) cause the issuer of any
Pledged Uncertificated Security to either register the Agent as the registered
owner thereof on the books and records of such issuer or execute an agreement in
form and substance satisfactory to the Agent pursuant to which such issuer
agrees to comply with the Agent’s instructions with respect to such Pledged
Uncertificated Security without further consent by such Grantor.

(b) Event of Default. During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to the Grantor,
to (i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral and the Pledged Investment Property.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral and
the Pledged Investment Property; provided, however, that no vote shall be cast,
consent given or right exercised or other action taken by such Grantor that
would impair the Collateral or be inconsistent with or result in any violation
of any provision of any Loan Document.

Section 5.3 Accounts. (a) Such Grantor shall not, other than in the ordinary
course of business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

(b) Agent shall have the right to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and such
Grantor shall furnish all such assistance and information as Agent may
reasonably require in connection therewith. At any time and from time to time,
upon Agent’s or the Required Lenders’ reasonable request, such Grantor shall
cause independent public accountants or others satisfactory to Agent to furnish
to Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the accounts; provided, however, that unless an Event of
Default shall be continuing, Agent and Required Lenders shall request no more
than two such reports during any calendar year.

Section 5.4 Commodity Contracts and Deposit Accounts. Such Grantor shall not
have any commodity contract or deposit account constituting Collateral unless
subject to a Control Agreement.

Section 5.5 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with subsection 5.2(a) and in the possession of Agent, such Grantor shall mark
all such instruments and tangible chattel paper with the following legend: “This

 

10



--------------------------------------------------------------------------------

writing and the obligations evidenced or secured hereby are subject to the
security interest of Cortland Capital Market Services LLC, as Agent” and, at the
request of Agent, shall immediately deliver such instrument or tangible chattel
paper to Agent, duly indorsed in a manner satisfactory to Agent.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 8 or 9 of the Code) over, or deliver possession of, any Pledged
Collateral to any Person other than Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$250,000, such Grantor shall promptly, and in any event within 5 Business Days
after becoming a beneficiary, notify Agent thereof and enter into a contractual
obligation with Agent and the issuer of such letter of credit or any nominated
person with respect to the letter-of-credit rights under such letter of credit.
Such contractual obligation shall assign such letter-of-credit rights to Agent
and such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the Code (or any similar section under any equivalent Code).
Such contractual obligation shall also direct all payments thereunder to a
Collateral Account. The provisions of the contractual obligation shall be in
form and substance reasonably satisfactory to Agent.

(d) If any amount in excess of $250,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant Agent
control of all such electronic chattel paper for the purposes of Section 9-105
of the Code (or any similar section under any equivalent Code) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

Section 5.6 Intellectual Property. (a) Together with delivery of each Compliance
Certificate to Agent and the Lenders pursuant to Section 6.2(a)(ii) of the
Credit Agreement, such Grantor shall provide Agent written notification of any
change to Schedules 5.5(d) and 5.5(g) to the Credit Agreement necessary to make
the applicable representations and warranties with respect thereto true and
correct as of the date of such Compliance Certificate and the short-form
intellectual property agreements and assignments as described in this
Section 5.6, if any, and any other documents that Agent and/or the Required
Lenders reasonably request with respect thereto.

(b) Such Grantor shall (and shall cause all its licensees and sub-licensees and
sales agents to) (i) (1) continue to use each material Trademark included in the
Collateral in order to maintain such Trademark in full force and effect with
respect to each class of goods and services for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law and (4) not adopt or use any other Trademark that
is confusingly similar or a colorable imitation of such Trademark unless Agent
shall obtain a perfected security interest in such other Trademark pursuant to
this Agreement and (ii) not do any act or omit to do any act whereby (1) such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way, (2) any material Patent included in
the Collateral may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, (3) any material portion of the Copyrights included in
the Collateral may become invalidated, otherwise impaired or fall into the
public domain or (4) any material Trade Secret included in the Collateral may
become publicly available or otherwise unprotectable; provided, however, that so
long as no Event of Default has occurred and is continuing, no Grantor shall be
obligated to preserve any Trademark, Patent, Copyright, or Trade Secret included
in the Collateral which, in its good faith and reasonable business judgment, is
no longer useful to the business of the Grantors, taken as a whole.

(c) Such Grantor shall notify Agent promptly (and in any event, within 5
Business Days) if it knows that any application or registration relating to any
Intellectual Property included in the Collateral may become denied, narrowed,
forfeited, misused, unenforceable, abandoned or dedicated to the public, or of
any material adverse determination or development regarding the validity or
enforceability or such Grantor’s interest in, right to use, register, own or
maintain any Intellectual Property (including the institution of, or any such
determination or development in, any proceeding relating to the foregoing in any
Applicable IP Office). Such Grantor shall take all actions that are necessary or
reasonably requested by Agent to maintain and pursue each

 

11



--------------------------------------------------------------------------------

application (and to obtain the relevant registration or recordation) and to
maintain each registration and recordation included in the Intellectual Property
included in the Collateral, in each case, only when not taking such action would
reasonably be expected to have a Material Adverse Change.

(d) Such Grantor shall not do any act or omit to do any act to infringe,
misappropriate, dilute, violate or otherwise impair the Intellectual Property of
any other Person. In the event that any Intellectual Property of such Grantor
included in the Collateral is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by any other Person, such Grantor shall, in the
case of Intellectual Property of material value with respect to which Grantor
has the right to prosecute and enforce, vigorously prosecute and enforce such
Intellectual Property and in other cases, take such action as it reasonably
deems appropriate under the circumstances in response thereto, including
promptly bringing suit and recovering all damages therefor.

(e) Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Collateral consisting of Copyrights,
Trademarks, and Patents of such Grantor.

Section 5.7 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim having a value
reasonably believed by the Grantors to be individually or in aggregate in excess
of $250,000 (whether from another Person or because such commercial tort claim
shall have come into existence), (i) such Grantor shall, promptly (and in any
event, within 5 Business Days) upon such acquisition, deliver to Agent, in each
case in form and substance satisfactory to Agent, a notice of the existence and
nature of such commercial tort claim and a supplement to Schedule 1 containing a
specific description of such commercial tort claim, (ii) Section 3.1 shall apply
to such commercial tort claim and (iii) such Grantor shall execute and deliver
to Agent, in each case in form and substance satisfactory to Agent, any
document, and take all other action, deemed by Agent to be reasonably necessary
or appropriate for Agent to obtain, on behalf of the Lenders, a perfected
security interest having at least the priority set forth in Section 4.2 in all
such commercial tort claims. Any supplement to Schedule 1 delivered pursuant to
this Section 5.7 shall, after the receipt thereof by Agent, become part of
Schedule 1 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.

Section 5.8 Other Notices. Such Grantor will advise the Agent promptly, in
reasonable detail, of:

(a) any Lien (other than any Permitted Lien) on any of the Collateral which
would adversely affect the ability of the Agent to exercise any of its remedies
hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies. (a) Code Remedies. During the continuance
of an Event of Default, Agent may exercise, in addition to all other rights and
remedies granted to it in the Credit Agreement, this Agreement, any IP Agreement
and in any other instrument or agreement securing, evidencing or relating to any
Secured Obligation, all rights and remedies of a secured party under the Code or
any other applicable law or in equity.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without

 

12



--------------------------------------------------------------------------------

any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral, (iii) store, process,
repair or recondition the Collateral or otherwise prepare any Collateral for
disposition in any manner to the extent the Agent deems appropriate and
(iv) sell, assign, license out, convey, transfer, grant option or options to
purchase or license and deliver any Collateral (enter into contractual
obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. Agent shall have the right, upon any such
public sale or sales and, to the extent permitted by the Code and other
applicable Requirements of Law, upon any such private sale, to purchase or
license the whole or any part of the Collateral so sold or licensed, free of any
right or equity of redemption of any Grantor, which right or equity is hereby
waived and released. The Agent, as administrative agent and representative of
the Secured Parties, shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the Code, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Agent at such sale. If the Agent sells
any of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by Agent and applied to indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral, Agent
may resell the Collateral and Grantor shall be credited with proceeds of the
sale. The Agent shall have no obligation to marshal any of the Collateral.

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
license out, convey or transfer any Collateral, Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against other Persons with respect to any
Collateral while such Collateral is in the possession of Agent.

(d) Application of Proceeds. Agent shall apply the cash proceeds received by it
in respect of any sale of, any collection from, or other realization upon all or
any part of the Collateral, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of Agent and any other Secured Party hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, as set forth in the Credit Agreement, and only after such
application and after the payment by Agent of any other amount required by any
Requirement of Law, need Agent account for the surplus, if any, to any Grantor.

(e) Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

13



--------------------------------------------------------------------------------

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i) fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii) fail to obtain permits, licenses or other consents for access to any
Collateral to sell or license or for the collection or sale or licensing of any
Collateral, or, if not required by other Requirements of Law, fail to obtain
permits, licenses or other consents for the collection or disposition of any
Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim warranties, such as title, merchantability, possession,
non-infringement or quiet enjoyment; or

(viii) purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.

(g) IP Licenses. For the purpose of enabling Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral) at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, assignable, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including the right to sublicense, use and practice any and all Intellectual
Property now owned or held or hereafter acquired or held by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

 

14



--------------------------------------------------------------------------------

Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by Agent at any time during the continuance of an Event
of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Agent, in a Collateral Account,
subject to withdrawal by Agent as provided in Section 6.4. Until so turned over,
such payment shall be held by such Grantor in trust for Agent, segregated from
other funds of such Grantor. Each such deposit of proceeds of accounts and
payments in respect of general intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the contractual obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all IP Licenses, original orders, invoices and shipping
receipts and notify account debtors that the accounts or general intangibles
have been collaterally assigned to Agent and that payments in respect thereof
shall be made directly to Agent;

(ii) Agent may, without notice, at any time during the continuance of an Event
of Default, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to Agent’s satisfaction the existence, amount and terms of any account or
amounts due under any general intangible. In addition, Agent may at any time
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3 Pledged Collateral. (a) Voting Rights. During the continuance of an
Event of Default, upon notice by Agent to the relevant Grantor or Grantors, all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Agent or nominee who shall thereupon have the sole right to exercise such
voting and other consensual rights, including the right to exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Agent may determine),
all without liability except to account for property actually received by it;

 

15



--------------------------------------------------------------------------------

provided, however, that Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

(b) Proxies. During the continuance of an Event of Default, in order to permit
Agent to exercise the voting and other consensual rights that it may be entitled
to exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to Agent all such
proxies, dividend payment orders and other instruments as Agent may from time to
time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to Agent an irrevocable proxy to vote all or
any part of the Pledged Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted).

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to, and
each Grantor that is an issuer of Pledged Collateral so pledged hereunder hereby
agrees to (i) comply with any instruction received by it from Agent in writing
that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby or the Credit Agreement,
pay any dividend or make any other payment with respect to the Pledged
Collateral directly to Agent.

Section 6.4 Proceeds to be Turned over to and Held by Agent. Unless otherwise
expressly provided in the Credit Agreement or this Agreement, during the
continuance of an Event of Default, all proceeds of any Collateral received by
any Grantor hereunder in cash or Cash Equivalents shall be held by such Grantor
in trust for Agent and the other Secured Parties, segregated from other funds of
such Grantor, and shall, promptly upon receipt by any Grantor, be turned over to
Agent in the exact form received (with any necessary endorsement). All such
proceeds of Collateral and any other proceeds of any Collateral received by
Agent in cash or Cash Equivalents shall be held by Agent in a Collateral
Account. All proceeds being held by Agent in a Collateral Account (or by such
Grantor in trust for Agent) shall continue to be held as collateral security for
the Secured Obligations and shall not constitute payment thereof until applied
as provided in the Credit Agreement.

Section 6.5 Sale of Pledged Collateral. (a) Each Grantor recognizes that Agent
may be unable to effect a public sale of any Pledged Collateral by reason of
certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Agent shall be under no obligation to delay a sale of any
Pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Act or under
applicable state securities laws even if such issuer would agree to do so.

(b) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law. Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to Agent and other Secured Parties, that
Agent and the other Secured Parties have no adequate remedy at law in respect of
such

 

16



--------------------------------------------------------------------------------

breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred and is continuing under the Credit Agreement. Each Grantor waives any
and all rights of contribution or subrogation upon the sale or disposition of
all or any portion of the Pledged Collateral by Agent.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the reasonable fees and disbursements of any
attorney employed by Agent or any other Secured Party to collect such
deficiency.

Section 6.7 Deposit Accounts. If any Event of Default shall have occurred and be
continuing, the Agent may, and at the request of the Required Lenders shall,
apply the balance from any deposit account of a Grantor or instruct the bank at
which any deposit account is maintained to pay the balance of any deposit
account to or for the benefit of the Agent, to be applied to the Secured
Obligations in accordance with the terms hereof.

Section 6.8 Directions, Notices or Instructions. Neither Agent nor any other
Secured Party shall take any action under or issue any directions, notice or
instructions pursuant to any Control Agreement or similar agreement or
acknowledgment from a landlord or third party bailee unless an Event of Default
has occurred and is continuing.

ARTICLE VII

AGENT

Section 7.1 Agent’s Appointment as Attorney-in-Fact. (a) Each Grantor hereby
irrevocably constitutes and appoints Agent and any Related Person thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of the Loan Documents, to take any appropriate action and to execute any
document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents during the continuance of an Event of Default,
and, without limiting the generality of the foregoing, each Grantor hereby gives
Agent and its Related Persons the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any of the following when an
Event of Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Agent for the purpose of collecting any such moneys due under any
account or general intangible or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property or IP Licenses or IP Ancillary
Rights included in the Collateral, execute, deliver and have recorded any
document that Agent may request to evidence, effect, publicize or record Agent’s
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby and Agent’s
rights and remedies with respect thereto;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or obtain or pay any insurance called for by
the terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and

 

17



--------------------------------------------------------------------------------

collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as Agent may deem
appropriate, (G) assign or license any Intellectual Property included in the
Collateral throughout the world on such terms and conditions and in such manner
as Agent shall in its sole discretion determine, including the execution and
filing of any document necessary to effectuate or record such assignment or
license and (H) generally, sell, assign, license, convey, transfer or grant a
Lien on, make any contractual obligation with respect to and otherwise deal
with, any Collateral as fully and completely as though Agent were the absolute
owner thereof for all purposes and do, at Agent’s option, at any time or from
time to time, all acts and things that Agent deems necessary to protect,
preserve or realize upon any Collateral and the Secured Parties’ security
interests therein and to effect the intent of the Loan Documents, all as fully
and effectively as such Grantor might do.

(vi) If any Grantor fails to perform or comply with any contractual obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
contractual obligation.

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at the Default
Rate, from the date of payment by Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as Agent reasonably determines appropriate to perfect the security
interests of Agent under this Agreement, and such financing statements and
amendments may describe the Collateral covered thereby as “all assets of the
debtor” or words of similar effect. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for Agent to have filed any
initial financing statement or amendment thereto under the Code (or other
similar laws) in effect in any jurisdiction if filed prior to the date hereof.

Section 7.3 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and the Grantors, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Agent. Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as
Agent deals with similar property for its own account. The powers conferred on
Agent hereunder are solely to protect Agent’s interest in the Collateral and
shall not impose any duty upon Agent to exercise any such powers. Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and

 

18



--------------------------------------------------------------------------------

neither it nor any of its Related Persons shall be responsible to any Grantor
for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction. In addition, Agent shall not be liable or responsible for any loss
or damage to any Collateral, or for any diminution in the value thereof, by
reason of the act or omission of any warehousemen, carrier, forwarding agency,
consignee or other bailee if such Person has been selected by Agent in good
faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers. The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

Section 8.2 Release of Collateral and Guarantee Obligations. When all
Obligations (other than contingent indemnification obligations not yet due and
payable) have been paid in full in cash, and all Term Commitments have
terminated, the Collateral shall be released from the Lien created hereby and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of Agent and each Guarantor and Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights of Agent to the Collateral shall revert to the
Grantors. At the request of any Grantor following any such termination, Agent
shall deliver to such Grantor any Collateral of such Grantor held by Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, subject to any grace or cure period, or upon any Event of Default and
during the continuance thereof, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or

 

19



--------------------------------------------------------------------------------

remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 13.5 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Agent and each Grantor directly
affected thereby.

Section 8.6 Additional Grantors and Guarantors; Additional Pledged Collateral.
(a) Joinder Agreements. If, at the option of a Borrower or as required pursuant
to Section 6.14 of the Credit Agreement, a Borrower shall cause any Subsidiary
that is not a Grantor or Guarantor to become a Grantor and Guarantor hereunder,
such Subsidiary shall execute and deliver to Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Effective Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Effective Date, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex 1
(each, a “Pledge Amendment”). Such Grantor authorizes Agent to attach each
Pledge Amendment to this Agreement.

Section 8.7 Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11 of
the Credit Agreement; provided, however, that any such notice, request or demand
to or upon any Grantor shall be addressed to the Borrowers’ notice address set
forth in Section 11.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 8.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN

 

20



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 12 OF THE CREDIT
AGREEMENT.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

HORIZON PHARMA, INC.,

as Grantor

By:   /s/ Robert J. De Vaere Name:   Robert J. De Vaere Title:   Executive VP
and CFO

HORIZON PHARMA USA, INC.,

as Grantor

By:   /s/ Robert J. De Vaere Name:   Robert J. De Vaere Title:   Executive VP
and CFO

ACCEPTED AND AGREED

as of the date first above written:

CORTLAND CAPITAL MARKET SERVICES LLC   as Agent By:   /s/ Beata Konopko Name:  
Beata Konopko Title:   Director

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of             , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of February 22,
2012, by Horizon Pharma USA, Inc. and Horizon Pharma, Inc. (together, the
“Borrowers”), the undersigned Grantor and the other Persons from time to time
party thereto as Grantors in favor of Cortland Capital Market Services LLC, as
administrative agent for the Secured Parties referred to therein (s such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

 

[GRANTOR] By:  

 

Name:   Title:  

 

 

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

A1-1



--------------------------------------------------------------------------------

Annex 1-A

 

PLEDGED STOCK

ISSUER

 

CLASS

 

CERTIFICATE

NO(S).

 

PAR VALUE

 

NUMBER

OF SHARES,

UNITS OR

INTERESTS

                                                        

 

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION OF

DEBT

 

CERTIFICATE

NO(S).

 

FINAL

MATURITY

 

PRINCIPAL

AMOUNT

                                                        

 

A1-2



--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CORTLAND CAPITAL MARKET SERVICES LLC

as Administrative Agent

By:  

 

Name:   Title:  

 

A1-3



--------------------------------------------------------------------------------

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of              , 20    , is delivered pursuant
to Section 8.6 of the Guaranty and Security Agreement, dated as of February 22,
2012, by Horizon Pharma USA, Inc. and Horizon Pharma, Inc. (together, the
“Borrowers”) and the other Persons from time to time party thereto as Grantors
in favor of the Cortland Capital Market Services LLC, as administrative agent
(in such capacity, together with its successors and permitted assigns, the
“Agent”) for the Secured Parties referred to therein (s such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, (a) hereby becomes a
party to the Guaranty and Security Agreement as a “Grantor” and “Guarantor”
thereunder with the same force and effect as if originally named as a Grantor
and Guarantor therein and, without limiting the generality of the foregoing,
hereby assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder and (b) as collateral security for the prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby pledges and
hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of the
undersigned. The undersigned hereby agrees to be bound as a Grantor and a
Guarantor for the purposes of the Guaranty and Security Agreement.

In connection with this Joinder Agreement, the undersigned has delivered to the
Agent a completed Perfection Certificate duly executed by the undersigned. The
information set forth in Annex 1-A is hereby added to the information set forth
in Schedules 1, 2, 3 to the Guaranty and Security Agreement and Schedules
5.5(d), 5.5(g) and 5.5(k) to the Credit Agreement. By acknowledging and agreeing
to this Joinder Agreement, the undersigned hereby agrees that this Joinder
Agreement may be attached to the Guaranty and Security Agreement, the Perfection
Certificate delivered herewith by the undersigned shall constitute a “Perfection
Certificate” referred to in Section 5.5 of the Credit Agreement and that the
Pledged Collateral listed on Annex 1-A to this Joinder Agreement shall be and
become part of the Collateral referred to in the Guaranty and Security Agreement
and shall secure all Secured Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

A2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[Additional Grantor] By:  

 

Name:   Title:  

 

A2-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

CORTLAND CAPITAL MARKET SERVICES LLC   as Administrative Agent By:  

 

Name:   Title:  

 

A2-3



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
            , 20    , is made by each of the entities listed on the signature
pages hereof (each a “Grantor” and, collectively, the “Grantors”), in favor of
Cortland Capital Market Services LLC, as administrative agent (in such capacity,
together with its successors and permitted assigns, “Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan and Security Agreement, dated as of February 22,
2012 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Horizon Pharma USA,
Inc. and Horizon Pharma, Inc. (collectively, the “Borrowers”), the Lenders and
Agent, the Lenders have severally agreed to make extensions of credit to the
Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security Agreement
of even date herewith in favor of Agent (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), to guarantee the Obligations (as defined in the Credit
Agreement) of each Borrower; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Agent to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

(a) [all of its Copyrights and all IP Licenses and IP Ancillary Rights providing
for the grant by or to such Grantor of any right under any Copyright, including,
without limitation, those referred to on Schedule 1 hereto;

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

 

1 

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A3-1



--------------------------------------------------------------------------------

or

(a) [all of its Patents and all IP Licenses and IP Ancillary Rights providing
for the grant by or to such Grantor of any right under any Patent, including,
without limitation, those referred to on Schedule 1 hereto;

(d) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(e) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a) [all of its Trademarks and all IP Licenses and IP Ancillary Rights providing
for the grant by or to such Grantor of any right under any Trademark, including,
without limitation, those referred to on Schedule 1 hereto, but excluding any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only excluding such applications until such statement is filed);

(f) all renewals and extensions of the foregoing;

(g) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(h) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the obligations, rights and remedies of each Grantor and of Agent with
respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Guaranty and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

 

A3-2



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

A3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

Very truly yours,

 

[GRANTOR]   as Grantor By:  

 

Name:   Title:  

ACCEPTED AND AGREED

as of the date first above written:

CORTLAND CAPITAL MARKET SERVICES LLC   as Administrative Agent By:  

 

Name:   Title:  

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

State of                                                             )      )   

ss.

County of                                                         )   

On this      day of         , 20     before me personally appeared
                        , proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he is
an authorized officer of said corporation, that the said instrument was signed
on behalf of said corporation as authorized by its Board of Directors and that
he acknowledged said instrument to be the free act and deed of said corporation.

 

 

 

Notary Public            

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-5



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

1. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

2. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

3. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]